                       Case 1:18-cv-12299-MKV Document 80 Filed 06/14/21 Page 1 of 2




GEORGIA M. PESTANA                              THE CITY OF NEW YORK                                  ALAN H. SCHEINER
Acting Corporation Counsel                                                                                   Senior Counsel
                                               LAW DEPARTMENT                                         Phone: (212) 356-2344
                                                                                                        Fax: (212) 356-3509
                                                   100 CHURCH STREET                                  ascheine@law.nyc.gov
                                                   NEW YORK, NY 10007


                                                                                June 13, 2021

          VIA ECF
                                                                                     USDC SDNY
          Honorable Mary Kay Vyskocil                                                DOCUMENT
          United States District Judge                                               ELECTRONICALLY FILED
          United States District Court                                               DOC #:
          Southern District of New York                                              DATE FILED: 
          225 Cadman Plaza East
          Brooklyn, New York 11201

                    Re:      Buari v. City of New York, et al., 18-CV-12299 (MKV)(BCM)

          Your Honor:

                           I am the Senior Counsel in the office of Georgia M. Pestana, Acting Corporation
          Counsel of the City (the “City”) of New York, assigned to the defense of the above-captioned
          matter. Defendants respectfully request a one-week extension of its time to answer or otherwise
          respond to the Second Amended Complaint, from June 15, 2021, to June 22, 2021; an extension
          of time for the parties to submit their Proposed Case Management Plan and Scheduling Order and
          joint-letter, from June 14, 2021, to the same date June 22, 2021; and an adjournment of the initial
          conference scheduled for June 21, 2021 to a date thereafter that is agreeable to the Court. Plaintiff
          consents to this request. This is the second request for adjournment of the time to respond to the
          Second Amended Complaint, and the first request to extend the time of the other dates.

                          This request is necessary due to significant disruptions of the Law Department’s
          computer network throughout last week. As the Court may be aware, the New York City Law
          Department identified unauthorized access within the NYC Law Department’s IT environment
          beginning last weekend. See Benjamin Weiser and Ashley Southhall, New York City’s Law Dept.
          Is Struck by Cyberattack; Extent of Breach Is Unclear, N.Y. Times, June 8, 2021, at A19. As a
          result, since Sunday June 5, 2021, the Law Department’s computer systems were taken off-line
          and staff was unable to access systems, including not only email, but also electronic files and
          address books. This has necessarily impacted and delayed the Law Department’s normal
          communications and work-flow in every respect. In this case, it has necessarily hampered
          defendants’ ability to review their files as needed to prepare their response to the Second Amended
          Complaint and productively confer with plaintiff’s counsel regarding the matter.
         Case 1:18-cv-12299-MKV Document 80 Filed 06/14/21 Page 2 of 2




                 It has been unclear when network services would resume. That process has begun
but has not yet been completed; full on-site functionality is expected to be restored early this week.
It is not clear when full remote functionality will be restored.

                Defendants regret the inconvenience and delay engendered by this assault on the
Law Department’s computer systems. It is unfortunately unavoidable. Defendants are cognizant
of the Court’s Individual Practices requiring 72 hour notice of adjournments but interpret that rule
to apply to dates for “appearances,” rather than submission deadlines. If that is incorrect,
defendants apologize for their misunderstanding of the rule, and respectfully request that the Court
nevertheless grant the adjournment in this instance.

                Accordingly, defendants respectfully request an extension of its time to answer or
otherwise respond to the complaint from June 15, 2021, to June 22, 2021; extension of the date for
the parties to submit their Proposed Case Management Plan and Scheduling Order and joint-letter
from June 14, 2021, to June 21, 2021; and adjournment of the conference set for June 21, 2021 to
the soonest date thereafter that is convenient for the Court.

                We thank the Court for its consideration of this matter.

                                                            Respectfully submitted,

                                                            Alan H. Scheiner /s/
                                                            Alan H. Scheiner
                                                            Senior Counsel

cc (via ECF): All Counsel



*5$17('7KHGHDGOLQHIRU'HIHQGDQWVWRDQVZHURURWKHUZLVHUHVSRQGWRWKH&RPSODLQW
LV H[WHQGHG IURP -XQH   WR -XQH    7KH GHDGOLQH IRU WKH SDUWLHV WR VXEPLW
WKHLU MRLQW OHWWHU DQG SURSRVHG &DVH 0DQDJHPHQW 3ODQ DQG 6FKHGXOLQJ 2UGHU LV H[WHQGHG
IURP-XQHWR-XQH7KH,QLWLDO3UHWULDO&RQIHUHQFHVFKHGXOHGIRU-XQH
DW$0LVDGMRXUQHGWR-XO\DW$07KHFRQIHUHQFHZLOOEHKHOG
WHOHSKRQLFDOO\7RMRLQWKHFRQIHUHQFHGLDODQGHQWHUDFFHVVFRGH

6225'(5('

                           




                                                     2- -
